POWER OF ATTORNEYThe undersigned hereby constitutes and appoints each of Lagan Srivastava and Thomas J. Fuccillo, signing singly, with full power of substitution and resubstitution,the undersigned's true and lawful attorney-in-fact to:1. execute for and on behalf of the undersigned, in the undersigned's capacity as a Section 16 reporting person of the applicable registered investment companies attached hereto as Schedule A, as amended from time to time, each, a Trust and, collectively, the Trusts, Form ID and Forms 3, 4, and 5 in accordance with Section 16 of the Securities Exchange Act of 1934 and the rules thereunder;2. do and perform any and all acts for and on behalf of the undersigned which may be necessary or desirable to complete and execute any such Form 3, 4, or 5 and timely file such form with the United States Securities and Exchange Commission and any stock exchange or similar authority; and3. take any other action of any type whatsoever in connection with the foregoing which, in the opinion of such attorney-in-fact, may be of benefit to, in the best interest of, or legally required by, the undersigned, it being understood that the documents executed by such attorney-in-fact on behalf of the undersigned pursuant to this Power of Attorney shall be in such form and shall contain such terms and conditions as such attorney-in-fact may approve in such attorney-in-fact's discretion. The undersigned hereby grants to each such attorney-in-fact full power and authorityto do and perform any and every act and thing whatsoever requisite, necessary, or proper to be done in the exercise of any of the rights and powers herein granted, as fully to all intents and purposes as the undersigned might or could do if personally present, withfull power of substitution and resubstitution or revocation, hereby ratifying and confirming all that such attorney-in-fact, or such attorney-in-fact's substitute or substitutes, shall lawfully do or cause to be done by virtue of this Power of Attorney and the rights and powers herein granted. The undersigned acknowledges that the foregoingattorneys-in-fact, in serving in such capacity at the request of the undersigned, are notassuming, nor is any Trust assuming, any of the undersigned's responsibilities to comply with Section 16 of the Securities Exchange Act of 1934.This Power of Attorney shall remain in full force and effect until the undersignedis no longer required to file Forms 3, 4, and 5 with respect to the undersigned's holdings of and transactions in securities issued by any Trust, unless earlier revoked bythe undersigned in a signed writing delivered to the foregoing attorneys-in-fact.IN WITNESS WHEREOF, the undersigned has caused this Power of Attorney to be executed asof this 15th day of December, 2006./s/ Kathleen A. ChapmanSignatureKathleen A. Chapman, Assistant SecretaryPrint Name and TitleSCHEDULE A1. NFJ DIVIDEND, INTEREST & PREMIUM STRATEGY FUNDNFJ2. NICHOLAS-APPLEGATE CONVERTIBLE & INCOME FUND NCV3. NICHOLAS-APPLEGATE CONVERTIBLE & INCOME FUND II NCZ4. NICHOLAS-APPLEGATE EQUITY & CONVERTIBLE INCOME FUNDNIE5. NICHOLAS-APPLEGATE GLOBAL EQUITY & CONVERTIBLE INCOME FUND NGZ6. NICHOLAS-APPLEGATE INTERNATIONAL & PREMIUM STRATEGY FUNDNAI7. PCM FUND, INC. PCM8. PIMCO CALIFORNIA MUNICIPAL INCOME FUND PCQ9. PIMCO CALIFORNIA MUNICIPAL INCOME FUND II PCK10.PIMCO CALIFORNIA MUNICIPAL INCOME FUND III PZC11.PIMCO CORPORATE INCOME FUND PCN12.PIMCO CORPORATE OPPORTUNITY FUND PTY13.PIMCO FLOATING RATE INCOME FUNDPFL14.PIMCO FLOATING RATE STRATEGY FUND PFN15.PIMCO GLOBAL STOCKSPLUS & INCOME FUNDPGP16.PIMCO HIGH INCOME FUNDPHK17.PIMCO INCOME OPPORTUNITY FUND PKO18.PIMCO MUNICIPAL ADVANTAGE FUND INC. MAF19.PIMCO MUNICIPAL INCOME FUND PMF20.PIMCO MUNICIPAL INCOME FUND II PML21.PIMCO MUNICIPAL INCOME FUND IIIPMX22.PIMCO NEW YORK MUNICIPAL INCOME FUND PNF23.PIMCO NEW YORK MUNICIPAL INCOME FUND II PNI24.PIMCO NEW YORK MUNICIPAL INCOME FUND IIIPYN25.PIMCO STRATEGIC GLOBAL GOVERNMENT FUND INC.RCS
